Citation Nr: 1507638	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-46 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel

INTRODUCTION

The Veteran had active service from January 1975 to January 1977 and from August 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado.

In January 2014 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  In a June 1984 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of a right ankle sprain.  The Veteran perfected his appeal to the Board, which confirmed the denial of service connection in a 

2.  Evidence received since that Board denial is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a right ankle sprain.  

3.  The Veteran's residuals of a right ankle sprain are attributable to his military service.  


CONCLUSIONS OF LAW

1.  The July 1985 Board decision that denied the Veteran's claim of entitlement to service connection for residuals of a right ankle sprain is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for residuals of a right ankle sprain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for the establishment of service connection for residuals of a right ankle sprain have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that new and material evidence sufficient to reopen a claim for service connection for residuals of a right ankle sprain has been submitted.  The Veteran was initially denied service connection for this disability in a June 1984 rating decision, which was subsumed by a July 1985 Board decision.  In the July 1985 denial, the Board noted the Veteran's in-service ankle sprain, but determined that there was no evidence of a chronic disability.  The Veteran did not file a notice of appeal to the Court of Appeals for Veterans Claims.  Accordingly, the July 1985 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

In December 2009, the Veteran filed a petition to reopen this claim.  The evidence received since the July 1985 Board denial includes VA treatment records through 2012 showing his continued complaints of right ankle pain, x-rays confirming a previous trauma, and the Veteran's January 2014 testimony in support of his claim.  

The credibility of this new evidence is presumed.  Therefore, it is also material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for residuals of a right ankle sprain.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran reports that he sustained an injury to his right ankle during Arctic training in service and has suffered from this disability since service.  

As noted above, the service treatment records show he sustained a sprain to the right ankle during Arctic training in his first period of active duty.  He was treated and there were no additional complaints pertaining to the right ankle in service.  

Following service, the Veteran was scheduled for a VA examination in March 1984.  The examiner determined the Veteran's right ankle appeared to be normal, and was not limited in function.  Further, the examiner found no objective evidence of abnormality.  However, VA treatment records dated through 2012 note continued complaints of pain associated with the right ankle.  Specifically, x-rays taken in January 2010 noted findings of prior trauma, and an MRI dated in November 2012 diagnosed minor abnormality of the right ankle with evidence of repair of the Achilles tendon.  

In further support of his claim, the Veteran testified during his January 2014 hearing that he has suffered from pain and other residuals as a result of his in service right ankle sprain on a persistent and recurrent basis since his military service.  As he is competent to report the date of onset of his symptoms and the Board finds his statements credible as they are consistent with the evidence of record, his claim of entitlement to service connection for residuals of a right ankle sprain is granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


ORDER

New and material evidence having been received, the service connection claim for residuals of a right ankle sprain is reopened.

Service connection for residuals of a right ankle sprain is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


